DETAILED ACTION
This action is responsive to RCE filed on October 22, 2021.
Claims 1-2, 4, 11-12 and 14 have been amended. Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 

Response to Arguments
Applicant has argued that Rajagopalan does not teach the newly added limitation of independent claims 1 and 11 (Remarks, pages 7-9). Applicant's arguments have been fully considered and are persuasive. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground of rejection is made as set forth in details below. See Schermann et al. (US Pub. No. 2020/0259715), art being made of record as applied herein.

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim language recites “wherein the  traversing…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
  	The claim language recites “wherein the traversing process is performed for all microservices up to, and including, a distance ‘n’ from the changed microservice” the term ‘n’ renders the claim indefinite. For example, in view of paragraph [0031] of the instant application the term ‘n’ may be any positive integer above one. Therefore, is recommended further amending the claim with this description. For purpose of examination the examiner will interpret the language as traversing any amount of nodes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti et al. (US Pub. No. 2019/0179631 – hereinafter Benedetti) in view of . 
  	With respect to claim 1 (currently amended), Benedetti teaches a method, comprising:  	identifying a changed microservice whose code has been changed (see abstract and paragraph [0005], software tracking and management. Receiving, by a computing device, build output code from one or more user computer devices via a network, wherein the build output code is generated in response to a software build. Automatically identifying, by the computing device, differences between the build output code and associated in-production software code. Furthermore, see paragraphs [0014], [0016] and figures 2-3 (and related paragraphs), tracking and promulgating software changes throughout multiple applications and microservices by enabling a system to automatically identify the impact of a change on a code which runs in production mode).   	mapping, for each microservice in a group of microservices that includes the changed microservice, microservice dependencies associated with the changed microservice (see abstract and paragraph [0005], automatically mapping, by the computing device, the differences to microservices of the in-production software code and generating a list of microservices of the in-production software code affected by the differences. See paragraph [0014], the term build as used herein refers to a software development build in which software is constructed, or original software code is converted or modified, to produce a new software product (i.e., build output code). The term artifact as used herein refers to a tangible by-product produced during the development of software.  For example, some artifacts (e.g., use cases, class diagrams, determining, for each microservice in the group, a relative risk that the microservice will be adversely affected by the change to the code of the changed microservice (see paragraph [0013], the extensive use of microservices makes it very complex to evaluate and calculate the risk related to the rollout of a new change. See paragraph [0016], the system is configured to automatically calculate risks and impacts of rollout changes. See paragraph [0045], the SCM server 60 includes a rollout module 88 configured to determine a list of expected downtimes (forecasted outage windows) required to rollout the build output code, along with a list of software applications that are at risk of experiencing errors or glitches due to the build output code, based on historic configuration management data. See paragraph [0068], at step 407, the rollout module 88 generates a list of software applications at risk of errors due to the rollout, based on the relevant historic change data. For example, the rollout module 88 may access the relevant historic change data in the CCMDB 66 and compare historic wherein the relative risk for each microservice in the group correspond to a respective distance between that microservice and the changed microservice, and wherein the distances respectively associated with the microservices in the group are determined by a traversing process that traverses a graphical structure having nodes that each represent a respective microservice, and the traversing process commences at a root location and traverses all the microservices that are at a first distance from the changed microservice;  	However, in an analogous art, Schermann teaches:  	wherein the relative risk for each microservice in the group correspond to a respective distance between that microservice and the changed microservice, and wherein the distances respectively associated with the microservices in the group are determined by a traversing process that traverses a graphical structure having nodes that each represent a respective microservice, and the traversing process commences at a root location and traverses all the microservices that are at a first distance from the changed microservice (see abstract, figures 1-11 (and related paragraphs) and paragraphs [0005]-[0006], [0032]-[0034], [0038], [0043], [0063], [0079], [0084], [0090], a monitoring engine 108, which is a program that can run on a server or a distributed computing platform (such as the cloud) and is configured to 
microservices of the in-production software code affected by the differences in a rollout of the build output code based on the mapping, by traversing a graphical structure having nodes representing microservices from a root location using a respective distance as suggested by Schermann, as Schermann would enhance the process of determining a health state of a microservice based application and providing continuous evaluation of microservice-based applications. 	  	Benedetti in view of Schermann is silent to disclose:  	based on the respective relative risks, generating a test order indicating an order in which the microservices in the group will be tested.  	However, in an analogous art, Rajagopalan teaches:  	based on the respective relative risks, generating a test order indicating an order in which the microservices in the group will be tested (see abstract, automated resiliency testing. In one example, a computer-implemented method comprises analyzing, by a system operatively coupled to a processor, an annotated state transition graph of a user interface of a microservices-based application, wherein the annotated state transition graph has edges annotated with application program interface call subgraphs. The computer-implemented method also comprises generating, by the system, an ordered list of the application program interface call subgraphs based on the analyzing. See paragraph [0003], the computer executable components can comprise a prioritization component that generates an ordered list of application program interface call subgraphs associated with a user interface of a microservices-based application, wherein the application program interface call subgraphs are ordered based on respective failure impact values of the application program interface call subgraphs on a functionality of the microservices-based application. The computer executable components can also comprise a test execution component that iteratively performs in the order of the ordered list for respective application program interface call subgraphs of a subset of application program interface call subgraphs: based on at least one resiliency test pattern, generation of at least one failure scenario for an application program interface call subgraph of the subset of the application program interface call subgraphs; and, using the at least one failure scenario, test of the application program interface call subgraph. Furthermore, see figures 7-12 (and related paragraphs) and paragraphs [0035], [0042], [0063]-[0064], [0068], automatically testing for resiliency according to the prioritized order in the list).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Benedetti and Schermann, by generating a test order indicating an order in which the microservices in the group will be tested, based on the respective relative risks as suggested by Rajagopalan, as Rajagopalan would analyze an annotated state transition graph and generate a prioritized list of for resiliency testing that has reduced redundant resiliency testing.  	With respect to claim 2 (currently amended), Schermann teaches wherein the traversing process is performed for all microservices up to, and including, a distance ‘n’ from the changed microservice (see paragraph [0056], the changes are ranked according to the potential impact on the microservice-based application's health state.  For example, once the graph-based topological difference is built, a two-phase graph-traversal algorithm may be used for ranking topological differences comprising the annotation and the extraction phases.  The algorithm's traversal of a topological difference may be conducted bottom-up.  In a first step, all endpoints (i.e., nodes in the graph) without outbound calls are visited (and marked as such).  Then, the algorithm visits those endpoints calling service endpoints that have been flagged as visited, marking them as visited again.  This process is repeated until all nodes in the graph are visited.  Potential cycles are identified and handled based on the temporal order of calls, which is captured in the underlying traces. Furthermore, see figures 1-11 (and related paragraphs)).  	With respect to claim 3 (original), Schermann teaches wherein as between first and second distances, where the first distance is greater than the second distance, the microservice at the first distance has a relatively lower risk of a problem occurring due to the code change than the microservice at the second distance (see paragraph [0006] and figures 1-11 (and related paragraphs), ranking each topological difference includes assigning a weighting factor to each microservice in the microservice map, based on predetermined one or more criteria.  The one or more criteria may include assigning a lower weighting factor to a topological difference the farther down a subtree originating from a front end of a microservice-based application the topological difference is.  The microservice map include one or more subtrees.  For each subtree, the weighting factor of each microservice may be additive between With respect to claim 4 (currently amended), Schermann teaches wherein any microservices, represented by a respective node in the graphical structure, that are beyond a boundary distance greater than ‘n’ from the root node are not traversed by the traversing process (see paragraphs [0007], [0046], [0050]-[0051], [0054], [0056]-[0061], [0065], [0078] and figures 1-11, traversing and removal of nodes (i.e. not traversed)).  	With respect to claim 5 (original), Benedetti teaches wherein mapping microservice dependencies comprises one or both of: identifying a microservice that is a consumer of the changed microservice; and, identifying a microservice that is provided to the changed microservice (see abstract and paragraph [0005], automatically mapping, by the computing device, the differences to microservices of the in-production software code and generating a list of microservices of the in-production software code affected by the differences. See paragraph [0014], the term build as used herein refers to a software development build in which software is constructed, or original software code is converted or modified, to produce a new software product (i.e., build output code). The term artifact as used herein refers to a tangible by-product produced during the development of software.  For example, some artifacts (e.g., use cases, class diagrams, other Unified Modeling Language (UML) models, requirements and design documents) help describe the function, architecture and design of software. Starting from the differences in the artifacts (e.g., changes in database schema, changes in binaries, scripts, data, etc.) the system may detect affected subsystems (microservices) of the software build and track all the changes. In aspects, the system may determine what components (retrieved from the CCMDB) are impacted by the changes, based on a mapping of the artifacts to the components retrieved from a deployment model. Furthermore, see paragraphs [0016], [0044], [0053] and figure 3 at step 304, impact analysis module 85 automatically maps the differences identified at step 303 to one or more microservices).   	With respect to claim 6 (original), Rajagopalan teaches wherein the tests are ordered from highest risk to lowest risk of the respective associated microservices (see figures 7-8B (e.g. highest – lowest priority, i.e. distance) and paragraphs [0068]-[0072], ordering component 304 can automatically employ the failure impact values assigned to annotated edges to create a list of the annotated edges With respect to claim 7 (original), Rajagopalan teaches wherein the microservice dependencies are mapped using information included in a service mesh (see figures 7-9, 11B-11C and 12, API call subgraph (i.e. service mesh). Furthermore, see paragraph [0035], the state transition graph can have nodes that respectively represent abstract user interface states and edges that respectively represent transitions between the abstract user interface states caused by user interface events.  The API call graph can have nodes that respectively represent APIs and edges that respectively represent calling relations between APIs.  The automated traversing can perform actions on the user interface and generate a log of user interface events, some of which invoke APIs associated with microservices and generate respective server-side request logs associated with invocation of APIs.  Entries in the log of user interface events and server-side request logs can have time synchronized timestamps.  The entries from the log of user interface events and server-side request logs can be merged into an aggregated log where the entries are listed in time synchronized order.  The aggregated log can be analyzed to identify user interface event entries that trigger API invocations.  The edges of the state transition graph can be annotated with API call subgraphs of an API call graph representing APIs invoked based on user interface events associated with the edges.  Annotated edges can be assigned respective failure impact values indicative of a determined impact on the microservices-based application of a failure of an API in an API call subgraph associated with the edge.  The annotated edges, along with their associated API call subgraphs, can be listed in prioritized order based on their respective failure impact values.  Adjacent API call subgraphs in the ordered list can optionally be merged if they have a common API to reduce redundant resiliency testing.  The API call subgraphs can be automatically testing for resiliency according to the prioritized order in the list, such With respect to claim 8 (original), Rajagopalan teaches wherein each microservice corresponds to a different respective test (see abstract, automated resiliency testing. In one example, a computer-implemented method comprises analyzing, by a system operatively coupled to a processor, an annotated state transition graph of a user interface of a microservices-based application, wherein the annotated state transition graph has edges annotated with application program interface call subgraphs. The computer-implemented method also comprises generating, by the system, an ordered list of the application program interface call subgraphs based on the analyzing. See paragraph [0003], the computer executable components can comprise a prioritization component that generates an ordered list of application program interface call subgraphs associated with a user interface of a microservices-based application, wherein the application program interface call subgraphs are ordered based on respective failure impact values of the application program interface call subgraphs on a functionality of the microservices-based application.  The computer executable components can also comprise a test execution component that iteratively performs in the order of the ordered list for respective application program interface call subgraphs of a subset of application program interface call subgraphs: based on at least one With respect to claim 9 (original), Rajagopalan teaches wherein a microservice immediately downstream of the changed microservice has a relatively higher relative risk than either of: a microservice upstream of the changed microservice; and a microservice downstream of the microservice that is immediately downstream of the changed microservice (see paragraphs [0064], [0067]-[0068], failure impact estimation component 302 can automatically analyze an annotated state transition graph to determine for each annotated edge a failure impact value of a failure of an API in an API call subgraph associated with the annotated edge.  For example, the failure impact value can be an indication of the priority of the annotated edge in the state transition graph.  Failure impact estimation component 302 can employ a failure impact function that factors into account one or more failure impact criterion in making the determination of failure impact values.  In a non-limiting example, a failure impact criterion can include a count of the number of abstract user interface states reachable from the annotated edge directly and/or through other edges or abstract user interface states in the annotated state transition graph.  Referring again to FIG. 6, for example, annotated edge 602k can have a count of four abstract user interface states (402g, 402h, 402i, and 402j) reachable annotated edge 602k.  This can With respect to claim 10 (original), Rajagopalan teaches further comprising performing testing of each of the microservices in the test order (see abstract, automated resiliency testing. In one example, a computer-implemented method comprises analyzing, by a system operatively coupled to a processor, an annotated state transition graph of a user interface of a microservices-based application, wherein the annotated state transition graph has edges annotated with application program interface call subgraphs. The computer-implemented method also comprises generating, by the system, an ordered list of the application program interface call subgraphs based on the analyzing. See paragraph [0003], the computer executable components can comprise a prioritization component that generates an ordered list of application program interface call subgraphs associated with a user interface of a microservices-based application, wherein the application program interface call subgraphs are ordered based on respective failure impact values of the application program interface call subgraphs on a functionality of the microservices-based application.  The computer executable components can also comprise a test execution 
  	With respect to claims 11-20 (original), the claims are directed to a non-transitory storage medium that corresponds to the method recited in claims 1-10, respectively (see the rejection of claims 1-10 above; wherein Benedetti also teaches such a medium in figure 1 and paragraph[0023]).


Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to ANIBAL RIVERA whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192